Per Curiam:.
Defendant pled guilty to breaking and entering with intent to commit larceny, CL 1948, § 750.110, as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28.305), was sentenced to one and one-half to ten years imprisonment and appeals, alleging non-compliance with GCE 1963, 785 in accepting the plea.
A review of the briefs and records discloses that there was acceptable compliance with the mandate set out in the court rule cited above.
Affirmed.
T. G. Kavanagh, P. J., and McGregor and Philip C. Elliott, JJ., concurred.